Name: 79/235/EEC: Commission Decision of 8 February 1979 amending the Annex to Fifth Council Decision 76/539/EEC on the equivalence of seed produced in third countries
 Type: Decision_ENTSCHEID
 Subject Matter: nan
 Date Published: 1979-03-02

 Avis juridique important|31979D023579/235/EEC: Commission Decision of 8 February 1979 amending the Annex to Fifth Council Decision 76/539/EEC on the equivalence of seed produced in third countries Official Journal L 052 , 02/03/1979 P. 0015 - 0019****( 1 ) OJ NO L 162 , 23 . 6 . 1976 , P . 10 . ( 2 ) OJ NO L 223 , 14 . 8 . 1978 , P . 1 . COMMISSION DECISION OF 8 FEBRUARY 1979 AMENDING THE ANNEX TO FIFTH COUNCIL DECISION 76/539/EEC ON THE EQUIVALENCE OF SEED PRODUCED IN THIRD COUNTRIES ( 79/235/EEC ) THE COMMISSION OF THE EUROPEAN COMMUNITIES , HAVING REGARD TO THE TREATY ESTABLISHING THE EUROPEAN ECONOMIC COMMUNITY , HAVING REGARD TO FIFTH COUNCIL DECISION 76/539/EEC OF 17 MAY 1976 ON THE EQUIVALENCE OF SEED PRODUCED IN THIRD COUNTRIES ( 1 ), AS LAST AMENDED BY DECISION 78/661/EEC ( 2 ), AND IN PARTICULAR ARTICLE 2 THEREOF , WHEREAS ON 14 JUNE 1977 THE COUNCIL OF THE ORGANIZATION FOR ECONOMIC COOPERATION AND DEVELOPMENT ( OECD ) ACCEPTED A SCHEME FOR THE VARIETAL CERTIFICATION OF MAIZE SEED MOVING IN INTERNATIONAL TRADE ; WHEREAS THIS SYSTEM IS INTENDED TO SERVE IN FUTURE AS A BASIS OF REFERENCE FOR THE EQUIVALENCE OF MAIZE SEED PRODUCED IN THIRD COUNTRIES ; WHEREAS IT IS THEREFORE NECESSARY , AS A FIRST STEP , TO ESTABLISH , IN ADDITION TO THE EQUIVALENCE OF CERTAIN NATIONAL SYSTEMS , THE EQUIVALENCE ALSO OF THIS OECD SYSTEM FOR MAIZE SEED HARVESTED AFTER 30 JUNE 1979 IN THOSE THIRD COUNTRIES ALREADY ABLE TO APPLY THE OECD SYSTEM ; WHEREAS THE GERMAN DEMOCRATIC REPUBLIC HAS GIVEN NOTICE THAT THE COMPETENT AUTHORITY FOR THE CERTIFICATION OF SEEDS HAS CHANGED ; WHEREAS IT IS THEREFORE NECESSARY TO AMEND THE ANNEX TO THE ABOVEMENTIONED DECISION IN RELATION TO CANADA , ROMANIA , SWITZERLAND , HUNGARY , THE UNITED STATES OF AMERICA AND THE GERMAN DEMOCRATIC REPUBLIC ; WHEREAS THE MEASURES PROVIDED FOR IN THIS DECISION ARE IN ACCORDANCE WITH THE OPINION OF THE STANDING COMMITTEE ON SEEDS AND PROPAGATING MATERIAL FOR AGRICULTURE , HORTICULTURE AND FORESTRY , HAS ADOPTED THIS DECISION : ARTICLE 1 THE ANNEX TO FIFTH COUNCIL DECISION 76/539/EEC SHALL BE AMENDED AS FOLLOWS : 1 . UNDER REFERENCE NOS 6 , 12 , 14 , 19 AND 20 IN THE TABLE , THE PARTICULARS SET OUT IN COLUMNS 5 , 6 AND 7 CONCERNING MAIZE SHALL BE REPLACED BY THE FOLLOWING : **** 2 . UNDER REFERENCE NO 22 IN THE TABLE , THE PARTICULARS SET OUT IN COLUMN 3 SHALL BE REPLACED BY THE FOLLOWING : ' AMT FUER STANDARDISIERUNG , MESSWESEN UND WARENPRUEFUNG , FACHGEBIET SAAT- UND PFLANZGUT , DRESDEN ' . ARTICLE 2 THIS DECISION IS ADDRESSED TO THE MEMBER STATES . DONE AT BRUSSELS , 8 FEBRUARY 1979 . FOR THE COMMISSION FINN GUNDELACH VICE-PRESIDENT